Title: Thomas Jefferson to John Wood (of New York), 9 December 1818
From: Jefferson, Thomas
To: Wood, John


          
            Sir
            Monticello
Dec. 9. 18.
          
          It is so very troublesome and difficult to make small and fractional remittances into other states. a proof of this is my present remittance of a 5. Dollar note of the Bank of Virginia, because one of the US. bank cannot be had in this interior part of the country. this I believe pays my subscription to the New York sales report to the end of the present year, after which, for the reason above mentioned, I must pray to be discontinued as a subscriber and I salute you with esteem & respect.
          
            Th: Jefferson
          
        